DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 07 Mar 2020 have been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig 1B #142. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-4 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 2 and 16 recite “in an amount of wear and tear on a bit of the downhole tool”; however the examiner cannot locate any portion in the instant specification discussing how any specific ‘amount of wear and tear on the bit of the downhole tool’ is determined; only reciting that the sensor data may be used to estimate the degree of wear (¶0016) or can detect indications of wear and tear (¶0039). As best understood by the examiner, a catastrophic tool failure is but one reason to account for a decrease in 
The instant specification paragraphs copied below for convenience.
Instant specification recites “Sensors that measure weight-on-bit provide data that may be used to control the drilling of a well. Sensors may also measure torque-on-bit providing information that may be used to estimate the degree of wear of the bit, particularly when considered together with measurements of weight-on-bit” - ¶0016
Instant specification recites “Additionally the strain gauges #204 can be used to measure health of the downhole tool and components of the downhole tool. Specifically, the strain gauges #204 can detect indications of wear and tear on a bit of the downhole tool. More specifically, the strain gauges #204 can be used to measure a rate of penetration of the downhole tool. In turn, the rate of penetration can indicate an amount of wear and tear on the drill bit. For example, a dropping rate of penetration can indicate that the drill bit is beginning to fail due to wear and tear. Further, the wear and tear on the bit can be measured by the strain gauges #204 based on measured torque-on-bit compared to measured weight-on-bit.” - ¶0039.
Two issues are in question.
As best understood by the examiner – a strain gauge is a variable resistor affixed to a surface. As the surface experiences dimensional changes, the resistance changes. It is unclear how this change in resistance is being interpreted as a health measurement of the tool.
It is unclear how the strain gauge, as understood, measures a rate of penetration, as the sensor is secured to the [downhole] collar? Clarification or correction is requested.
Claim(s) 3 and 4 depend from claim 2 and 17 and 18 depend from claim 16 and are therefore all these claims are also rejected under indefiniteness.
Claim(s) 3 and 17 recites “wherein the operational characteristics of the downhole tool include a rate of penetration of the downhole tool …”. Again as discussed above, It is unclear how one or more sensors secured to the collar is measuring the rate of penetration. As best understood by the examiner, the majority of measured rate of penetration is derived from movement of the traveling block (above surface sensor) and correcting for the elongation and contraction of the drill string under changing tensional forces (below surface sensor –e.g. strain gage). Correction or clarification is requested.
Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 15 and 20 recite “including health of the downhole tool”. It is unclear what is meant by the tool having health. The examiner is taking the understanding that certain physical parameters of the tool are being measured/monitored by the ‘one or more sensors secured to the collar’. As defined in following claims, these parameters include 
1) an amount of wear and tear [e.g. claim 2], 
2) rate of penetration [e.g. claim 3], 
3) torque on bit [e.g. claim 4], 
4) a presence of curvature in the downhole tool [e.g. claim 5], inter alia. 
However it is again noted that sensor(s) only measure the physical parameter that is currently acting on the sensor at the time and the ‘sensor’ can not make 
Specification
The disclosure is objected to because of the following informalities: 
“when the downhole tool #500 wears and is unable to bend as much, as indicated by measured bending moments, it is difficult to achieve the proper curve of the planned wellbore” - ¶0051. It is unclear how it is determined that the tool is unable to bend – as strain gauges only measure actual stress/strain and not a possible maximum ‘bending’.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (USP 5,386,724).
Regarding claim 1, Das discloses a downhole tool comprising: 
a collar (Fig 5 #30); and 
one or more sensors (#10 or #20) secured to the collar for measuring one or more operational characteristics (weight on bit - WOB or torque on bit - TOB) of the 
a first substrate (Fig 2 12); and 
a plurality of strain gauges (#’W1-4 or T1-4) disposed on the first substrate and configured to measure axial strains (via #W1-4 – “axial load on the drill bit known as ‘weight on bit’ “ –Col 1 line 20) and torsional strains (via #T1-4 – “torque applied to the drill bit known as ‘torque on bit’ “ Col 1 line 30) on the collar (#30) that are transferred to the first substrate for measuring the one or more operational characteristics including the health (Col 1 line 29-36 – “Excessive TOB is indicative of serious bit damage such as bearing failure and locked cones”) of the downhole tool. 
Regarding claim 7, Das discloses wherein the health (Col 1 line 29-36 – “Excessive TOB is indicative of serious bit damage such as bearing failure and locked cones”) of the downhole tool includes wear and tear (interpreted as bearing failure or locked cones”) of the downhole tool.  
Regarding claim 11, Das discloses wherein the plurality of strain gauges (Fig 1) includes eight strain gauges (#W1-4 and T1-4) disposed on the first substrate [#12] and circumferentially spaced apart at 45 degrees (Fig 1) +/- a range of 10 degrees and thereby forming two full-bridge strain sensors (interpreted a full-bridge as having four active strain gauges Fig 8 or 9) within the first sensor. 
Regarding claim 15, Das discloses 

A substrate (Fig 2 #12) configured for positioning on a collar (Fig 3 #30) of the downhole tool; and 
A plurality of strain gauges (Fig 1 illustrates eight) disposed on the substrate and configured to measure axial strains (Fig 1 #W gauges) and torsional strains (Fig 1 #T gauges) on the collar that are transferred to the substrate for measuring one of more operational characteristics including a health (Col 1 line 29-36 – “Excessive TOB is indicative of serious bit damage such as bearing failure and locked cones”) of the downhole tool.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pastusek et al. (USP 20070272442).
Regarding claim 1, Pastusek discloses a downhole tool comprising: 
a collar (#289 – tube); and 
one or more sensors (Fig 6E #281) secured (¶0079 – “the load cell #281 may be attached within the tube #289 by any suitable means such that the first attachment section #282 and second attachment section #283 are held firmly in place”) to the collar [#289] for measuring one or more operational characteristics (¶0084 – “stress on the bit, weight on bit, longitudinal stress, longitudinal strain, torsional stress/strain”) of the downhole tool including health of the downhole tool during operation of the downhole tool, the one or more sensors including a first sensor including: 
a first substrate (Fig 6E #284 – stress section); and 
. 
Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dublin, JR. (USP 6,068,394).
Regarding claim 15, Dublin discloses 
a sensor (assembly mounted on diaphragms #32 or #32’) of a downhole tool (Fig 9) comprising: 
a substrate (Fig 9 #32 or #32’) configured for positioning on a collar (Fig 9 #20) of the downhole tool [Fig 9]; and 
a plurality of strain gauges (#42 and 44 or 46 and 48) disposed on the substrate [#32 or #32’] and configured (Col 10 line 20) to measure axial strains and torsional strains on the collar that are transferred to the substrate for measuring one or more operational characteristics (Col 1 line 57 – “measuring axial force, torque, bending moment, and shear force components acting on the drill string”) including a health of the downhole tool. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Das alone. 
Regarding claim(s) 2 and 16, in regard to the indefinite rejection above, Das discloses wherein the health of the downhole tool includes an amount of wear and tear on a bit of the downhole tool. 
As best understood by the examiner, the instant specification discloses the strain gauge data discloses the health of the downhole tool including an amount of wear and tear on a bit of the downhole tool. (“Sensors that measure weight-on-bit provide data that may be used to control the drilling of a well. Sensors may also measure torque-on-bit providing information that may be used to estimate the degree of wear of the bit, particularly when considered together with measurements of weight-on-bit” - ¶0016
Instant specification recites “Additionally the strain gauges #204 can be used to measure health of the downhole tool and components of the downhole tool. Specifically, the strain gauges #204 can detect indications of wear and tear on a bit of the downhole tool. More specifically, the strain gauges #204 can be used to measure a rate of penetration of the downhole tool. In turn, the rate of penetration can indicate an amount of wear and tear on the drill bit. For example, a dropping rate of penetration can indicate 
Das discloses “WOB affects the rate of penetration, the drill bit wear and the direction of drilling. The torque applied to the drill bit (TOB) is also important with regard to drill bit wear and drilling direction, particularly when considered together with measurements of WOB. Excessive TOB is indicative of serious bit damage such as bearing failure and locked cones” – (Col 1 line 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that Das disclosure regarding the health of the downhole tool using the WOB data considered with the TOB, as patently equivalent to the applicant’s discussion.
Regarding claim(s) 4 and 18 as best understood in regard to the indefinite rejection above, Das discloses wherein the operational characteristics (Col 5 line 27 – “four strain gages for measuring TOB”) of the downhole tool include a torque-on-bit (TOR) of the downhole tool.
Claim(s) 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Guignard (USP 3,777,560).
Regarding claim(s) 3 and 17 in regard to the indefinite rejection above, Das discloses the downhole tool of claim(s) 2 and 16, further disclosing “present invention relates to the making of downhole force measurements during the drilling of a wellbore. More particularly, this invention relates to an apparatus for sensing the amount of 
Guignard teaches it is “of considerable importance to know the actual rate at which the drill bit is penetrating the earth formation” – (Col 1 line 6). “It has been found that one of the paramount reasons why the actual rate of penetration of a drill bit cannot be accurately determined by simply measuring the displacement rate of the upper portion of the drill string as that the drill string is constantly elongating or contracting in response to the constantly-changing longitudinal or tensional forces which are imposed on the drill string during the course of a drilling operation” – (Col 1 line 27).
“Measurements of the vertical displacement of the drill string #16 are, of course, best measured at the surface. Various techniques for making these measurements are known to those skilled in the art. To determine the changes in the overall length of the drill string #16 cause by variations in the tensional forces acting on the drill string, these varying forces can be measured an any place in the drill string such as, by example, by conventional strain gage” – (Col 3 line 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the measurement of the drillstring elongation and contracting by ‘conventional strain gage’ as taught by Guignard in the device of Das, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of a more accurate determination of the rate of penetration of the drill string.
Claim(s) 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pastusek in view of Arps (USP 2,930,137).
Regarding claim 5, Pastusek discloses the downhole tool of claim 1; however does not disclose wherein the health of the downhole tool [interpreted by the examiner to mean determining e.g. – determining a presence of curvature] includes a presence of curvature in the downhole tool.  
Arps teaches a method and apparatus for indicating the degree of curvature or crookedness of an earth borehole continuously during continued drilling of the borehole (Col 2 line 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Arps, to modify the downhole tool to include the method and apparatus to determine the presence of curvature such that the operator can avoid production troubles, such as stuck drill pipe, stuck casing, excessive wear of rods, etc. (Arps Col 1 line 29-55).
Regarding claim 6, Arps of the combination discloses “apparatus suitable for use in the system of the invention operates on the basis of the fact that in a crooked borehole the drill collar is subject to bending, and for this reason the measurement of the crookedness of the hole may be represented by the measurement of bending moments in the drill collar” – (Col 7 line 28). Specifically mapping to the claim - 
wherein the operational characteristics of the downhole tool include bending moments of the downhole tool (Col 7 line 49 – measurement of this bending moment is performed by a number of strain gauges #66”), the bending moments of the downhole tool indicative of the presence of the curvature in the downhole tool.  
claim 7, the combination discloses wherein the health of the downhole tool includes wear and tear (interpreted as determining those conditions where damage to the tool are occurring or imminent) of the downhole tool – (Col 2 line 38- 44 – driller observes sudden increase in borehole curvature and can adjust). 
Regarding claim 8, Arps of the combination discloses wherein the operational characteristics of the downhole tool include bending moments (Col 7 line 49) of the downhole tool, the bending moments of the downhole tool indicative of an amount of wear and tear (Col 1 line 32-34) in the downhole tool.  
Regarding claim 9, Arps of the combination discloses (Col 2 line 37 - herein the indications allow for the operator to reduce those characteristics that are causing increased wear or avoid drilling troubles at the first sign of sudden borehole curvature increases) wherein the wear and tear (interpreted as ‘observed conditions acting on the tool’) in the downhole tool reduces (via drillers actions) the bending moments of the downhole tool.  
Claim(s) 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pastusek in view of Dublin, Jr.
Regarding claim 12, Pastusek discloses the downhole tool of claim 1; however does not explicitly disclose 
one or more additional sensors including at least a second sensor secured to the collar for measuring the one or more operational characteristics of the downhole tool during operation of the downhole tool, the second sensor including: 
a second sensor substrate; and 
a second plurality of strain gauges disposed on the second sensor substrate and configured to measure the axial strains and torsional strains on the collar for measuring the one or more operational characteristics of the downhole tool.  
Dublin teaches that drilling efficiency can be greatly improved if the driller has real time access to a measure of the force components acting upon the drill string, further teaching 
one or more additional sensors (assemblies mounted on surfaces #32 and #32’) including at least a second sensor secured to the collar (#20) for measuring the one or more operational characteristics (Col 1 line 57 – “measuring axial force, torque, bending moment, and shear force components acting on the drill string”) of the downhole tool during operation of the downhole tool, the second sensor including: 
a first sensor substrate (Fig 2 #32 with strain gauges #42 and 44) and a second sensor substrate (Fig 2 #32’); and 
a second plurality of strain gauges (#46 and 48) disposed on the second sensor substrate (#32’) and configured to measure the axial strains and torsional strains on the collar for measuring the one or more operational characteristics (Col 1 line 57 – “measuring axial force, torque, bending moment, and shear force components acting on the drill string”) of the downhole tool.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plurality of strain gauges as taught by Dublin in the device of Pastusek, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Regarding claim 13, Dublin of the combination discloses wherein the first sensor [assembly mounted on #32) and the second sensor [assembly mounted on #32’) are secured at opposing positions (Fig 2 and Col 8 line 34) along a circumference of the collar [#20] separated by 180 degrees (Fig 2) around the circumference of the collar.  
Regarding claim 14, Dublin of the combination discloses wherein the one or more operational characteristics (Col 1 line 57 – “measuring axial force, torque, bending moment, and shear force components acting on the drill string”) of the downhole tool include a bending moment (Col 1 line 57) of the downhole tool determined from measurements made by the first sensor and the second sensor based (Col 9 lines 26- 55 – “Certain strain components can be isolated by orienting the square diaphragms 32 and 32’ such that distortions by the force components of interest is maximized, orienting the strain gauges so as to measure the distortion, and wiring the bridge circuit to detect the desired distorting component. … Because bending is symmetric, it may be removed directly by the bridge circuit”) on positioning of the first sensor and the second sensor at the opposing positions separated by 180 degrees along the circumference of the collar and wherein the health of the downhole tool is measured based, at least in part, on the bending moment.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dublin Jr. in view of Das.
Regarding claim 19, Dublin discloses wherein the operational characteristics (Col 1 line 54 – “present invention is directed toward improving drilling operations and more specifically improving the efficiency of directional drilling operations by measuring axial force, torque, bending moment and shear force components acting upon the drill string in the vicinity of the drill bit”) of the downhole tool include bending moments of the downhole tool. Dublin does not explicitly disclose what the bending moments would indicate (e.g. curvature).
 Das teaches “measuring the bending moments in a lower portion of the drill string to provide real-time measurements which are presumably representative of the crookedness or curvature of the borehole as it is being drilled” – Col 2 line 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that data providing bending moment could be analyzed to correlate to borehole crookedness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dublin Jr. in view of Petrarca (US 20130192379).
Regarding claim 20, Dublin discloses a method for fabricating a sensor (one of two assemblies mounted on diaphragms #32 or 32’) for a downhole tool comprising: 
installing (Fig 9) a plurality of strain gauges (#42 and 44 or #46 and 48) on a single substrate (#32 or 32’) of the sensor, 
wherein the sensor is configured to measure (Col 1 line 57) axial strains and torsional strains on a collar (#20) when the sensor is secured (Col 4 line 3 “strain 
coupling (Col 7 line 62 – “for ease of construction, the chamber #36 can be formed of circular internal shape, though discrete separation of force components is aided by a square recess”) the substrate (#32 or #32’) to a metal support structure (Fig 2 #26 - thick wall tubular); 
attaching wires (Col 9 line 16 – “four strain gauges, representing electrical resistors, are configured as four arms R1, R2, R3 and R4 of a Wheatstone bridge as shown in Fig 8”) to the substrate coupled to the metal support structure for providing electrical connections to the plurality of strain gauges; 
controlling operation (Col 3 line 52 – “the sub is connected to electronics that may be in a separate sub which provides power, control circuitry and telemetry to the surface”) of the sensor in measuring the one or more operational characteristics of the downhole tool to the wires; and 
concurrently calibrating (Col 10 line 44 – “axial bridge can be calibrated as a function of the magnitude of the axial force”) the electronics and the plurality of strain gauges as part of calibrating the sensor.  
Dublin, JR does not explicitly disclose a printed circuit board, including electronics that is physically connected to the substrate.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include ‘physically connecting the PCB including electronics to the substrate as taught by Petrarca in the device of Dublin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of measuring the resistance changes of the strain gauges when exposed to external forces. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pastusek in view of Simon (USP 6,894,901).
Regarding claim 10, Pastusek discloses wherein the first sensor [#281 – load cell) further comprises a circuit board (PCB) (#290 – flex-circuit board) positioned within the first sensor in proximity (¶0050) to the first substrate [#284] and the plurality of strain gauges [#285/285’) disposed on the first substrate, wherein the PCB includes electronics for controlling operation (¶0055 – “an electronics module may be configured to perform a variety of functions. One embodiment of an electronics module #290 – Fig 4 – may be configured as a data analysis module, which is configured for sampling data in different sampling modes, sampling data at different sampling frequencies and analyzing data”) of the first sensor in measuring the one or more operational characteristics of the downhole tool. Further teaching - (¶0051 – Figs. 5A-5E are 
 Pastusek does not explicitly disclose wherein the circuit board is a PRINTED circuit board.
Simon teaches “this connection can be produced by soldering, bonding or adhesive bonding. The term bonding refers to a specific welding process, which is known per se, and which has been proven for populating printed circuits boards with electronic components and which is carried out here specifically on the pads on the flexible printed circuit board” – (Col 2 line 1-6).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the PRINTED circuit board of Simon for the flexible circuit board of Pastusek. The simple substitution of one known element for another producing a predictable result renders the claim obvious because either circuit board would be able to secure the onboard electronic components and control peripheral components as would be required by the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672